Citation Nr: 0918279	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-07 816	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of right hamstring removal for 
anterior cruciate ligament (ACL) reconstruction of the right 
knee.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for laxity of the left knee, status post ACL 
reconstruction and lateral meniscal repair.  

3.  Entitlement to an initial compensable disability rating 
for a ganglion cyst of the left wrist.  

4.  Entitlement to an initial compensable disability rating 
for a surgical scar of the right knee.  

5.  Entitlement to an initial compensable disability rating 
for a surgical scar of the left upper arm, near the axilla 
and shoulder.

6.  Entitlement to an initial disability rating in excess of 
10 percent for hallux abducto-valgus of the right foot with 
bunionectomy residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to October 
2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision, in 
which the Atlanta RO among other things, granted service 
connection for residuals of right hamstring removal for ACL 
reconstruction of the right knee, and assigned an initial 10 
percent rating.  That decision also reflects the grant of 
service connection and the assignment of initial 
noncompensable ratings for hallux abducto-valgus of the right 
foot with bunionectomy residuals, left knee ACL 
reconstruction and lateral meniscal repair, a ganglion cyst 
of the left wrist, a surgical scar of the right knee, and a 
surgical scar of the left upper arm, near the axilla and 
shoulder.  The effective date for each award was November 1, 
2004.

The Veteran subsequently moved to Alabama and his appeal was 
transferred to the RO in Montgomery.  The Veteran filed a 
notice of disagreement (NOD) in April 2005, and the RO issued 
a statement of the case (SOC) in February 2006.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2006.

In a February 2006 rating decision, the RO granted a higher 
initial rating of 10 percent for hallux abducto-valgus of the 
right foot with bunionectomy residuals, with an effective 
date of November 1, 2004.  

In May 2006, the Veteran testified during a hearing before RO 
personnel; a transcript of that hearing is associated with 
the claims file.  

In a February 2008 rating decision, the RO re-characterized 
the left knee issue as laxity of the left knee, status post 
ACL reconstruction and lateral meniscal repair.  The RO also 
assigned a higher 10 percent initial rating, effective 
November 1, 2004.  Also in February 2008, the RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claims for higher initial ratings, following a de novo 
review of the entire evidence of record.

The Board notes that the first page of the January 2008 SSOC 
lists the issue of entitlement to an initial compensable 
evaluation for a scar of the "right" upper arm, secondary 
to surgery for a rupture of the left pectoralis major muscle.  
However, the RO's discussion of the issue correctly 
identifies the scar as involving the left upper arm, not the 
right.  The Board has so characterized that issue.

The Board also notes that the Veteran initiated appeals with 
respect two additional claims.  The April 2005 NOD expressed 
disagreement with a 30 percent initial rating assigned for 
instability of the right knee, and a single 10 percent 
initial rating assigned for arthritis of the bilateral knees.  
However, in a May 2006 statement, signed by him, the Veteran 
withdrew his appeal of the right knee initial rating for 
instability.  With respect to arthritis, the Veteran 
specified in the NOD that he was seeking separate 10 percent 
ratings for arthritis of each knee.  In a February 2008 
rating decision, the RO granted separate 10 percent ratings 
for each knee, effective November 1, 2004.  This satisfies 
the appeal as to that issue.  

As each of the claims on appeal involves a request for a 
higher initial rating following the grant of service 
connection, the Board has characterized the issues on appeal 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disabilities).  Moreover, while the RO has granted 
higher ratings of 10 percent each for hallux-abducto valgus 
of the right foot with bunionectomy residuals, and laxity of 
the left knee, status post ACL reconstruction and lateral 
meniscal repair, inasmuch as higher ratings are still 
available, and the Veteran is presumed to seek the maximum 
available benefit for a disability, these issues remain on 
appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board's decision denying the claims for initial ratings 
in excess of 10 percent for residuals of right hamstring 
removal for ACL reconstruction of the right knee, and for 
laxity of the left knee, and for compensable initial ratings 
for ganglion cyst of the left wrist, and scars of the right 
knee and left upper arm, is set forth below.  The matter of a 
higher initial rating for hallux abducto-valgus of the right 
foot with bunionectomy residuals is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify the Veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  Since the November 1, 2004 effective date of the grant of 
service connection, the residuals of right hamstring removal 
for ACL reconstruction of the right knee have been manifested 
by no more than moderate disability of the Group XIII 
muscles.

3.  Since the November 1, 2004 effective date of the grant of 
service connection, the left knee instability, status post 
ACL reconstruction and lateral meniscal repair, has been 
manifested by no more than slight disability due to recurrent 
subluxation or lateral instability.

4.  Since the November 1, 2004 effective date of the grant of 
service connection, the ganglion cyst of the left wrist has 
been manifested by dorsiflexion to 70 degrees and palmar 
flexion to 80 degrees, not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  

5.  Since the November 1, 2004 effective date of the grant of 
service connection, the surgical scars of the right knee have 
been manifested by a scar measuring about 6 cm by 0.2 cm, and 
a scar measuring about 14 cm by 0.5 cm, with no tenderness, 
disfigurement, ulceration. adherence, instability, tissue 
loss, keloid formation, hypopigmentation, hyperpigmentation, 
abnormal texture or limitation of motion associated with 
either scar.  

6.  Since the November 1, 2004 effective date of the grant of 
service connection, the surgical scar of the left upper arm, 
near the axilla and shoulder, has been manifested by a level 
scar measuring about 8 cm by 0.4 cm, with no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation, hypopigmentation, hyperpigmentation, 
abnormal texture, or limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of right hamstring removal for ACL 
reconstruction of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 
4.73, Diagnostic Code 5313 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for left knee instability, status post ACL 
reconstruction and lateral meniscal repair, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5257 (2008)

3.  The criteria for a compensable initial rating for a 
ganglion cyst of the left wrist have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes 5020, 5215 (2008).  

4.  The criteria for a compensable initial rating for 
surgical scars of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Code 7801 (2008).

5.  The criteria for a compensable initial rating for a 
surgical scar of the left upper arm, near the axilla and 
shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Code 7801 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the February 2005 RO rating decision reflects 
the initial adjudication of the claims.  After the grant of 
service connection for the issues on appeal, in a February 
2006 post-rating letter, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the appealed claims for higher initial 
ratings, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.   
A March 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the March 2006 letter, and opportunity for the 
Veteran to respond, the February 2008 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of a May 2004 VA 
fee basis examination.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
May 2006 RO hearing, along with various statements submitted 
by the Veteran and his representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record is warranted. 

The Board notes that the May 2004 VA fee basis examination 
report includes what appear to be photocopies of photographs.  
The images contained on these photocopies are too dark for 
any significant detail to be discerned.  Several of the 
photocopies appear to depict the scar of the left shoulder.  
However, the Board finds that a remand to obtain better 
photocopies of these photographs, or the originals, is not 
warranted.  While Diagnostic Code 7800 does include the 
provision that unretouched color photographs are to be 
considered "when evaluating under these criteria," that 
code pertains to disfigurement of the head, face, or neck.  
The diagnostic codes at issue in this case do not include a 
similar instruction with respect to consideration of 
photographs.  Moreover, the May 2004 examiner provided 
detailed measurements and descriptions of the scars.  In this 
case, a remand to obtain better photographs would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the Veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

A.  Right Hamstring Disability

In the February 2005 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
residuals of right hamstring removal for ACL reconstruction 
of the right knee, pursuant to Diagnostic Code 5313.  

Under Diagnostic Code 5313, a 10 percent rating is assigned 
for moderate disability of the Group XIII muscles.  A 30 
percent rating is available for moderately severe disability, 
and a maximum 40 percent rating is available for severe 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5313 (2008).  

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that an initial rating in excess of 
10 percent for the Veteran's right hamstring disability is 
not warranted.  

The report of a VA examination in May 2004 shows complaint of 
pain which occurs when the Veteran is sitting down.  He must 
sit far forward on a chair, on the buttocks, not on the right 
posterior thigh, due to hamstring discomfort.  The current 
treatment is application of heat and stretching.  

Objectively, although palpation of the muscle revealed loss 
of muscle substance, there were no signs of lowered endurance 
or impaired coordination.  Strength was rated at 5 out of 5.  
The muscle injury was found not to affect function of the 
particular body part it controls.  There was no damage to 
underlying structures such as blood vessels, bone, tendon, 
fascia, joint, or nerve.  There was no muscle herniation.  The 
Veteran's posture and gait were within normal limits. 

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher initial 
schedular rating under the applicable rating criteria.  In 
essence, while the Veteran does experience pain and 
discomfort, there is no evidence of impaired function.  As 
such, there is no basis to find moderately severe disability.  
The criteria for an initial schedular rating in excess of 10 
percent are not met.  

B.  Left Knee Instability

In the February 2005 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
left knee ACL reconstruction and lateral meniscal repair, 
pursuant to Diagnostic Code 5257.  The February 2008 rating 
decision included the RO's recharacterization of the issue as 
laxity of the left knee, status post ACL reconstruction and 
lateral meniscal repair, and grant of a higher initial rating 
of 10 percent, also under Diagnostic Code 5257.  

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight disability of the knee due to recurrent 
subluxation or lateral instability.  A 20 percent rating is 
available for moderate disability, and a maximum 30 percent 
rating is available for severe disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2008).  

For purposes of rating the left knee disability on appeal, it 
is important to note that the Veteran is separately rated for 
arthritis of the left knee, on the basis of limitation of 
motion.  The Veteran is also separately rated for surgical 
scars of the left knee.  Those issues are not on appeal.  
Moreover, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2008).  
The Board's focus is thus on findings related to instability 
and subluxation--the criteria pertinent to Diagnostic Code 
5257--and not on limitation of motion or scar residuals.  

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that an initial rating in excess of 
10 percent for the Veteran's left knee instability is not 
warranted.  

The report of a VA examination in May 2004 shows that the 
Veteran's principal complaints involve pain associated with 
flexion, squatting, and stair climbing.  

Objectively, the examiner noted that drawer testing and 
McMurray's testing for instability were within normal limits 
for the left knee.  The Veteran's posture and gait were also 
found to be within normal limits.  

Similarly, an outpatient record from Maxwell Air Force Base, 
dated in April 2006, contains a finding of no instability of 
the left knee but a lax left anterior drawer.  Balance, gait 
and stance were found to be normal.  An MRI conducted for 
that evaluation showed an unremarkable ACL graft.  Ligaments, 
tendons, and skeletal muscles were normal and unremarkable.  
There were no tears in the medial or lateral menisci.  There 
was a small amount of joint effusion and a popliteal cyst.  

The Veteran has pointed to the cyst as a source of pain in 
his knee.  However, in light of the essentially normal 
findings for lateral instability and subluxation, the Board 
finds that the 10 percent rating already assigned on the 
basis of such symptomatology adequately compensates the 
Veteran for any additional impairment  associated with the 
cyst.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher initial rating 
under the applicable rating criteria.  In light of the 
absence of medical evidence or assertion of the Veteran 
consistent with lateral instability or subluxation of the 
left knee, there is no basis to conclude that there is more 
than slight disability of the left knee.  As such, the 
criteria for an initial schedular rating in excess of 10 
percent are not met. 

C.  Left Wrist Ganglion Cyst

In the February 2005 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
a ganglion cyst of the left wrist, pursuant to Diagnostic 
Code 5020.  

Under Diagnostic Code 5020, a disability is to be rated based 
on limitation of motion of the part affected.  Limitation of 
wrist motion is rated under Diagnostic Code 5215.  Pursuant 
to that code, a 10 percent rating is assignable where wrist 
dorsiflexion is less than 15 degrees, or where wrist palmar 
flexion is limited in line with the forearm.  38 C.F.R. § 
4.71a, Diagnostic Code 5215 (2008).  

Normal range of palmar flexion for the wrist is 80 degrees.  
Normal range of dorsiflexion is 70 degrees.  Palmar flexion 
in line with the forearm equates to zero degrees of palmar 
flexion or dorsiflexion.  See 38 C.F.R. § 4.71a, Plate I 
(2008).  

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that an initial compensable rating 
for the Veteran's left wrist disability is not warranted.  

The report of a VA examination in May 2004 shows complaint of 
discomfort of the left wrist when the Veteran is wearing a 
watch or long sleeved clothing, as well as his lack of 
complete flexibility.  These symptoms are reported to occur 
constantly.  The ganglion cyst is recurrent and has been 
aspirated twice.  Objectively, the cyst measured 1 cm by 1 
cm.  It was non-tender.  Range of wrist motion on 
dorsiflexion was measured to 70 degrees; palmar flexion was 
measured to 80 degrees.  Also reported by the examiner, 
radial deviation was measured to 20 degrees, and ulnar 
deviation was measured to 45 degrees.  According to the 
examiner, range of motion of the wrist was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination, although the examiner did note decreased grip 
strength in the left hand.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable initial 
rating under the applicable rating criteria.  The measured 
ranges of motion clearly do not meet or approximate the 
criteria for the 10 percent level.  Although there is 
apparently some decrease in grip strength, in light of the 
examiner's finding that weakness did not additionally limit 
motion of the wrist, there is no basis to assign a higher 
rating on the basis of such symptomatology.  As such, the 
Board concludes that the criteria for an initial compensable 
rating are not met.  

D.  Scars

In the February 2005 rating decision, the RO granted service 
connection and assigned initial noncompensable ratings for 
surgical scars of the right knee and for a scar of the left 
upper arm, pursuant to Diagnostic Code 7801. 

Under Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep or that cause limited motion, warrant a 
10 percent evaluation where the area or areas exceed 6 square 
inches (39 sq. cm.), and higher evaluations for scars that 
affect a greater area.  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2008).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, are separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Id. at Note 1.  A deep 
scar is one associated with underlying soft tissue damage.  
Id. at Note 2.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion, warrant a 10 percent evaluation where the area or 
areas affected are 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  Under Diagnostic Code 7803, 
superficial, unstable, scars warrant a 10 percent evaluation.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 C.F.R. § 
4.118, Diagnostic Code 7803, Note 1 (2008).  Under Diagnostic 
Code 7804, scars that are superficial and painful on 
examination may be assigned a 10 percent evaluation.  Other 
scars may be rated on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

1.  Right knee

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that an initial compensable rating 
for the Veteran's right knee scar is not warranted.  

The report of a VA examination in May 2004 shows a scar 
located on the anterior aspect of the right knee, distal 
aspect, which is level, measuring about 6 cm by 0.2 cm.  
There is also a scar located on the right knee which is 
level, measuring about 14 cm by 0.5 cm.  There is no 
tenderness, disfigurement, ulceration. adherence, 
instability, tissue loss, keloid formation, hypopigmentation, 
hyperpigmentation, abnormal texture, or limitation of motion 
associated with either scar.  

As the right knee scars are not deep and do not cause limited 
motion, a compensable rating under Diagnostic Code 7801 is 
not warranted, irrespective of the area affected by scaring.  
Also, as there is no limitation of motion associated with the 
scar, and as the Veteran is already assigned a separate 10 
percent rating for limitation of right knee motion, a 
compensable rating under Diagnostic Code 7805 is not 
warranted.  See 38 C.F.R. § 4.14.  The right knee scars were 
not found to be painful or unstable.  Therefore a compensable 
rating under Diagnostic Code 7803 or 7804 is not warranted.  

The right knee scars meet the criterion of Diagnostic Code 
7802 of being superficial and not causing limited motion.  
However, they do not meet the size criterion.  The combined 
measurements reported by the May 2004 examiner are clearly 
less than the 144 square inches (929 sq. cm.) or greater 
contemplated for a compensable rating.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable initial 
rating under the applicable rating criteria.  




2.  Left Upper Arm

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that an initial compensable rating 
for the Veteran's left upper arm scar is not warranted.  

The report of a VA examination in May 2004 shows a level scar 
present at the left upper arm near the axilla and shoulder 
measuring about 8 cm by 0.4 cm.  There is no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation, hypopigmentation, hyperpigmentation, 
abnormal texture, or limitation of motion.

As the scar is not deep and does not cause limited motion, a 
compensable rating under Diagnostic Code 7801 is not 
warranted, irrespective of the area affected by scaring.  
Also, as there is no limitation of motion associated with the 
scar, a compensable rating under Diagnostic Code 7805 is not 
warranted.  The scar was not found to be painful or unstable.  
Therefore a compensable rating under Diagnostic Code 7803 or 
7804 is not warranted.  

The scar meets the criterion of Diagnostic Code 7802 of being 
superficial and not causing limited motion.  However, it does 
not meet the size criterion.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher initial 
schedular rating under the applicable rating criteria.  As 
such, the criteria for an initial compensable rating are not 
met.  

E.  All Claims

The above determinations are based upon consideration of 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the record does not reflect that, at any point since the 
November 1, 2004 effective date for the grant of service 
connection, any of the disabilities considered here have 
reflected a disability picture that is so exceptional or 
unusual as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (as 
cited in the February 2006 SOC).  There is simply no showing 
that any disability considered in this decision has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the ratings assigned).  In this regard, the 
Board notes that, during the May 2004 VA examination, the 
Veteran reported that his disabilities did not result in any 
time lost from work and did not cause incapacitation.  The 
Veteran stated that he was able to keep up with his normal 
work requirements.  

Moreover, there is no evidence that any of the symptomatology 
has resulted in frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that there 
is no basis for staged rating, pursuant to Fenderson, and 
that the claims for initial ratings in excess of 10 percent 
for residuals of right hamstring removal for ACL 
reconstruction of the right knee, and for laxity of the left 
knee, and for compensable initial ratings for ganglion cyst 
of the left wrist, and scars of the right knee and left upper 
arm, must be denied.  In reaching these conclusions, the 
Board has applied the benefit-of-the-doubt doctrine in 
granting benefits, as indicated above, but finds that the 
preponderance of he evidence is against each of the claims.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An initial disability rating in excess of 10 percent for 
residuals of right hamstring removal for ACL reconstruction 
of the right knee is denied.  

An initial disability rating in excess of 10 percent for 
laxity of the left knee due to ACL reconstruction and lateral 
meniscal repair is denied.  

An initial compensable disability rating for a ganglion cyst 
of the left wrist is denied.  

An initial compensable disability rating for surgical scars 
of the right knee is denied.  

An initial compensable disability rating for a surgical scar 
of the left upper arm, near the axilla and shoulder, is 
denied.

REMAND

The Board's review of the claims file reveals that further RO 
action is warranted on the claim for an initial disability 
rating in excess of 10 percent for hallux abducto-valgus of 
the right foot with bunionectomy residuals.

Under Diagnostic Code 5280, a 10 percent rating is the 
maximum rating assignable for unilateral hallux valgus.  38 
C.F.R. § 4.71a, Diagnostic Code 5280 (2008).  However, the 
Veteran testified at the May 2006 hearing that a screw and a 
pin were inserted in his right foot and that this hardware is 
still present and causes pain and irritation by rubbing 
against his shoes.  This raises the possibility that the 
Veteran's right foot disability might more appropriately be 
rated under another Diagnostic Code, such 5284, that provides 
ratings higher than 10 percent.  Unfortunately, the Veteran's 
right foot has never been examined in connection with this 
appeal, and the record does not contain medical evidence that 
would enable the Board to determine the extent and severity 
of the Veteran's right foot disability.  

Therefore, the Board finds that the current record does not 
provide a sufficient basis for adjudication of the claim, and 
that a new VA orthopedic examination, with more detailed and 
contemporaneous medical findings, is necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159;  McClendon v. 
Nicholson, 20 Vet, App. 79, 81 (2006). 

Hence, the RO should arrange for the Veteran to undergo 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for a scheduled examination, without good cause, 
may result in denial of the claim for a higher initial 
rating, as the claim will be adjudicated based on the 
evidence of record.  See 38 C.F.R. § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran does not report 
for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.  

The Veteran has indicated that all of his medical treatment 
comes from the outpatient clinic at Maxwell Air Force Base.  
The claims file currently contains treatment records through 
April 26, 2006.  Hence, the RO should obtain and associate 
with the claims file all outstanding medical records of the 
Veteran's treatment and/or evaluation for his right foot 
since April 26, 2006. 
The Board also points out that, under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records must continue until either 
the records are received, or notification is provided that 
further efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103,5103A (West 2002);38 C.F.R. § 3.159 
(2008).  However, identification of specific action requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
outpatient clinic at Maxwell Air Force 
Base copies of all outstanding records of 
the Veteran's evaluation and/or treatment 
of the right foot disability from April 
26, 2006 to present.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record that 
pertains to the increased rating claims on 
appeal.  

The RO should  explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the Veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
orthopedic examination of the right foot, 
by an appropriate physician (M.D.),  at a 
VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the examination report should 
reflect consideration of the Veteran's 
documented medical history and assertions.  
All indicated tests, studies, and 
consultations should be accomplished (with 
all findings made available to the 
requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be set forth in 
detail. 

The examiner should identify all residual 
disability of the right foot resulting 
from the bunionectomy.  The examiner 
should provide an assessment of the 
severity of the Veteran's overall 
impairment of the right foot, and should 
indicate whether such impairment is 
moderate, moderately severe, or severe.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for a higher 
initial rating for hallux abducto-valgus 
of the right foot with bunionectomy 
residuals.  If the Veteran fails, without 
good cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


